2Election/Restrictions
Claims 1, 3, 5, 7-11 & 21 are allowable. The restriction requirement, as set forth in the Office action mailed on 7/20/2018 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 4, 6, 12 & 13 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claim 14-20 are withdrawn from consideration because they do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 

Authorization for this examiner’s amendment was given in an interview with David Brinkman on 2/8/2022.

The application has been amended as follows: 

1. (CURRENTLY AMENDED)	An assistive device for applying a protective shoe cover to, and removing a protective shoe cover [[from]] from, a shoe of a user, the assistive device comprising:
	a base comprising a substrate;
	a shoe cover application mechanism supported by the base so as not to be movable relative to the base once secured thereto during application of a protective shoe cover to a shoe of a user, wherein the shoe cover application mechanism includes first and second shoe cover mounts spaced apart from each other to define a shoe cover channel therebetween, with the first and second shoe cover mounts [[and ]]each having respective shoe cover retainers projecting from the first and second shoe cover mounts configured to directly engage the protective shoe cover located in the shoe cover channel to releasably receive and retain [[a]]the protective shoe cover in an expanded state for applying the expanded protective shoe cover to a shoe such that the entire shoe cover application mechanism does not move relative to the base to releasably receive and retain the protective shoe 
	a shoe cover removal mechanism supported by the base and configured to releasably grip a portion of a protective shoe cover fitted on a shoe for removing the protective shoe cover from the shoe.

2. (CANCELED).  

3. (PREVIOUSLY PRESENTED) The assistive device of claim 1, wherein the shoe cover application mechanism further includes a third shoe cover mount supported by the base and positioned between the first and second shoe cover mounts, the third shoe cover mount configured to releasably retain a side of a protective shoe cover, wherein the third shoe cover mount cooperates with the first shoe cover mount to support a first protective shoe cover in an expanded state, and the third shoe cover mount cooperates with the second shoe cover mount to support a second protective shoe cover in an expanded state.  

4. (PREVIOUSLY PRESENTED) The assistive device of claim 3, wherein the shoe cover application mechanism further includes fourth and fifth shoe cover mounts supported by the base and configured to releasably retain a side of a protective shoe cover, the fourth shoe cover mount positioned adjacent to the first shoe cover mount and configured to cooperate therewith for supporting a third protective shoe cover in an expanded stated, and the fifth shoe cover mount positioned adjacent to the second 

5. (PREVIOUSLY PRESENTED) The assistive device of claim 3, wherein each of the first and second shoe cover mounts includes a plurality of prongs extending outwardly therefrom, the prongs of each shoe cover mount configured to releasably engage a side of a protective shoe cover to assist in supporting the protective shoe cover in an expanded state.  

6. (PREVIOUSLY PRESENTED) The assistive device of claim 5, wherein at least one of the prongs on each of the first and second shoe cover mounts terminates in a spring element.  

7. (ORIGINAL) The assistive device of claim 1, wherein the shoe cover removal mechanism includes a first gripping element configured to grip a first portion of a protective shoe cover to be removed from a shoe, and a second gripping element configured to grip a second portion of the protective shoe cover to be removed.  

8. (ORIGINAL) The assistive device of claim 7, wherein the first gripping element is movable relative to the second gripping element between a first position so as to define a first distance between the first and second gripping elements, and a second position so as to define a shorter second distance between the first and second gripping elements.  

9. (ORIGINAL) The assistive device of claim 8, wherein the first gripping element is spring biased toward the first position.  

10. (ORIGINAL) The assistive device of claim 1, further comprising: a second shoe cover removal mechanism coupled to the base and configured to grip a portion of a protective shoe cover fitted on a shoe for removing the protective shoe cover from the shoe.  

11. (ORIGINAL) The assistive device of claim 1, wherein the base includes a deck portion to which the shoe cover application mechanism and the shoe cover removal mechanism are coupled, and a tail portion extending angularly upward from the deck portion.  

12. (PREVIOUSLY PRESENTED) The assistive device of claim 1, in combination with a protective device cover including a non-rigid body defining an inner pocket configured to receive the base of the assistive device.  

13. (PREVIOUSLY PRESENTED) The combination of claim 12, wherein the protective device cover further includes an elastic portion formed at an upper end of the non-rigid body and defining an opening to the inner pocket.  



Reasons for Allowance
The claims are allowed over the prior art of record as none of them, alone or in combination, disclose an assistive device for applying a protective shoe cover comprising a base, a shoe cover application mechanism not movable relative to the base; wherein the shoe cover application mechanism has a channel with shoe mounts having shoe cover retainers/prongs projecting from the show mounts configured to directly engage the protective shoe cover, in addition to other claimed limitations. 
The closest prior art is Chen (US 2007/0163912), Li (US 2009/0152312), Hu (USPN 7,448,521), He (USPN 7,440,816) and Staubly (USPN 1,178,109). Chen (US 2007/0163912), Li (US 2009/0152312), Hu (USPN 7,448,521) and He (USPN 7,440,816) do not teach not movable relative to the base shoe mounts having shoe cover retainers/prongs projecting from the show mounts configured to directly engage the protective shoe cover. Staubly (USPN 1,178,109) teaches a shoe removal mechanism, however does not teach the shoe cover application mechanism. Modifying the claimed structure would be hindsight reconstruction therefore the claims are allowed.
Claims 1, 3-13 & 21 are allowed over the prior art of record. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHARINE KANE whose telephone number is (571)272-3398. The examiner can normally be reached Mon-Fri 7am-5pm (PCT) (10am-8pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHARINE G KANE/Primary Examiner, Art Unit 3732